Johnson, J.,
¶ 16. concurring. As the author of the majority opinion so succinctly stated ten years ago:
[W]hen faced with a choice between deciding a constitutional case on state grounds — yielding a final answer in the form of “adequate and independent state grounds to support our judgment” — and a construction of the federal constitution that faces an uncertain future given the state of applicable federal principles, our duty is to choose the former course of action.
Chittenden Town Sch. Dist. v. Dep’t of Educ., 169 Vt. 310, 319, 738 A.2d 539, 547 (1999). I agree. Accordingly, while I concur with the majority’s suppression of the evidence seized from defendant’s pocket based on the inapplicability of the so-called plain-feel exception to the warrant requirement, I believe that our decision should be grounded on the Vermont Constitution, which was argued by the parties and is not subject to further review under the vagaries of the federal doctrine.
¶ 17. The above-quoted statement was paraphrasing a previous case in which this Court exhorted attorneys to rely on the Vermont Constitution and explained why we should resolve claims based on our own constitution. See State v. Badger, 141 Vt. 430, 447-49, 450 A.2d 336, 346-47 (1982) (stating reasons for resolving claims under Vermont Constitution); State v. Jewett, 146 Vt. 221, 224, 500 A.2d 233, 235 (1985) (noting “unparalleled opportunity” of Vermont lawyers “to aid in the formulation of a state constitutional jurisprudence that will protect the rights and liberties of *484our people, however the philosophy of the United States Supreme Court may ebb and flow”). We acknowledged in Badger that reviewing claims under state constitutional law might seem superfluous at first blush, but we cited several reasons why resolution of a defendant’s claims under the Vermont Constitution is essential to the sound and final disposition of a case. Badger, 141 Vt. at 447, 450 A.2d at 346. One reason concerns “comity between this Court and the United States Supreme Court.” Id. In effect, we act as an intermediate appellate court in evaluating claims under the federal constitution. Id. at 448, 450 A.2d at 346. Consequently, when we construe federal constitutional doctrine, particularly when, as here, federal and state courts are split on how they apply the doctrine, we run the risk of the United States Supreme Court reviewing and potentially reversing our decision, only to have this Court later reinstate the decision on state constitutional grounds. Id. at 447-49, 450 A.2d at 346-47. The Supreme Court should not have “to waste its scarce resources on illusory controversies.” Id. at 448, 450 A.2d at 347.
¶ 18. The instant appeal presents precisely the type of circumstances that prompted this admonition in Badger — federal and state courts are split on how narrowly they construe the “plain-feel” exception, and this Court has a well-developed independent Article 11 jurisprudence, particularly with respect to closed containers. The federal “plain-feel” exception is a questionable extension of the “plain-view” exception to the warrant requirement. See Minnesota v. Dickerson, 508 U.S. 366, 374-76 (1993) (justifying adoption of “plain-feel” exception to warrant requirement by analogizing it to “plain-view” exception). Despite the Supreme Court’s avowed desire to foreclose any invasion of privacy beyond that necessary to assure the investigating officer’s safety, id. at 373, and its stated belief that the probable cause requirement would ensure against excessively speculative seizures, id. at 373-76, many federal and state courts have applied the “plain-feel” exception to allow warrantless searches in situations where the identity of the object felt was not “immediately apparent” except in the sense that it was the type of container commonly used to carry drugs (in addition to many other items). See Ball v. United States, 803 A.2d 971, 976 (D.C. 2002) (noting split among courts “on whether, under the plain feel doctrine, an officer may seize a container that is not in itself contraband and does not conform to the shape of contraband (such as a medicine bottle or matchbook), *485yet is known to be routinely used to package or contain drugs”); see also K. Reynaga, Annotation, Application of “Plain-Feel” Exception to Warrant Requirements — State Cases, 50 A.L.R.5th 581, §§ 11-18 (1997) (collecting state court cases applying “plain-feel” doctrine to particular types of containers and objects). Courts have extended the reach of the “plain-feel” exception in this way by focusing on other attendant circumstances, apart from the feel of a container, that may have informed the investigating officer’s belief as to what the otherwise ordinary and unsuspicious container actually contained. Ball, 803 A.2d at 976-78.
¶ 19. Thus, the “plain-feel” exception has led to the admission of seized evidence that in fact was not “already known” when it was touched. See Dickerson, 508 U.S. at 377 (reasoning that “[t]he seizure of an item whose identity is already known occasions no further invasion of privacy”). As a result, a minority of state courts, including the New York Court of Appeals, has rejected outright the “plain-feel” doctrine as an exception to the warrant requirement. People v. Diaz, 612 N.E.2d 298, 299, 303 (N.Y. 1993) (declining to adopt “plain-feel” exception as extension of “plain-view” exception, and citing other states that at the time had arrived at the same conclusion).2 The New York high court recognized that “plain feel” is inherently less reliable and more intrusive than “plain view,” further reasoning that “plain view” cannot logically be extended to concealed items whose identities cannot be confirmed until those items are actually seen upon a further search. Id. at 301-02. In effect, then, whereas “plain view” does not require any further search or additional intrusion, “plain feel” automatically requires an additional search and intrusion. Id. at 302.
¶ 20. Whether we ultimately follow those states rejecting outright the “plain-feel” exception, or whether instead we adopt the exception but narrowly restrict it to allow the admission of evidence seized without a warrant based on touch only when its identity was “immediately apparent” from a pat-down that did not stray beyond a search for weapons, see Dickerson, 508 U.S. at 375 (limiting extent of exception), we plainly would choose one of those options under the Vermont Constitution. ‘We have consis*486tently held that Article 11 provides greater protections than its federal analog, the Fourth Amendment.” State v. Cunningham, 2008 VT 43, ¶ 16, 183 Vt. 401, 954 A.2d 1290. For example, we have declined to follow Fourth Amendment jurisprudence allowing more permissive searches and seizures regarding: (1) automobile searches incident to arrest, State v. Bander, 2007 VT 16, ¶¶ 15-20, 181 Vt. 392, 924 A.2d 38 (refusing to adopt holding in New York v. Belton, 453 U.S. 454 (1981), that police officers may routinely search automobiles and containers in them incident to arrest irrespective of need to assure safety or protect evidence); (2) police exit orders from automobiles, State v. Sprague, 2003 VT 20, ¶¶ 14-20, 175 Vt. 123, 824 A.2d 539 (refusing to adopt holding in Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977), that police officers making routine stops may order motorists to exit vehicle absent any danger to officer or particularized suspicion of criminal activity); and (3) police searches of containers following automobile stops, State v. Savva, 159 Vt. 75, 616 A.2d 774 (1991) (prohibiting police officers from searching closed containers whose contents are not in plain view following automobile stop, and refusing to adopt Supreme Court caselaw not requiring particularized showing of exigent circumstances to search automobiles following stop).
¶ 21. In short, “[o]ur divergence from federal precedent governing warrantless searches of closed containers is well-settled.” State v. Neil, 2008 VT 79, ¶ 10, 184 Vt. 243, 958 A.2d 1173. In Neil, we saw “no reason why a container seized from the pocket of an arrestee should be less protected than one seized from his vehicle,” reasoning that defendant had an expectation of privacy in the contents of the container. Id. ¶ 11. We have scrupulously maintained the principle — even in the face of contrary United States Supreme Court holdings under the Fourth Amendment — that Article 11 is intended to vest responsibility and authority in the judiciary to review and restrain overreaching searches and seizures by the government. State v. Berard, 154 Vt. 306, 310-11, 576 A.2d 118, 120-21 (1990). Whatever the evolving federal standard, or ebb and flow of United States Supreme Court decisions, we abide by the principle that the warrant requirement is the rule, and that any exceptions to that requirement must be jealously and carefully drawn. Id.
¶ 22. The majority’s opinion today reflects this principle and demonstrates that, if we decided this case under the Vermont Constitution, we would, at minimum, narrowly construe the “plain-*487feel” exception, assuming we did not reject it outright. See State v. Ford, 2007 VT 107, ¶ 10, 182 Vt. 421, 940 A.2d 687 (“This Court has not yet considered the scope or application of the so-called plain-feel doctrine announced in Dickerson!’). Defendant seeks suppression of the evidence under the Vermont Constitution. Local law enforcement officers and officials need to know the extent of citizens’ rights under Article 11, which we have consistently construed to place greater restrictions on police activity than that allowed by the United States Supreme Court under the Fourth Amendment.
¶23. Given these circumstances, we should decide this case under our own Constitution to foreclose any possibility that the United States Supreme Court would review the case and wind up wasting its scarce resources on an illusory controversy. Badger, 141 Vt. at 448, 450 A.2d at 347. This institutional concern is buttressed by our duty to enforce the Vermont Constitution and to respond to defendant’s claims that he is entitled to protection under that constitution. Id. at 448-49, 450 A.2d at 347. Defendant has invoked the protection of the Vermont Constitution, which may provide adequate and independent state grounds for relief that would be final and not subject to further review by the United States Supreme Court. See id. at 449, 450 A.2d at 347 (“If our state constitution is to mean anything, it must be enforced where it is the only law capable of providing a final answer to a claim, and a party, such as this defendant, has invoked its protections.”). In my view, “[o]ur duty to enforce the fundamental law of Vermont, our role in the federalist system, and our obligation to the parties thus compel us to address the defendant’s suppression motion[] under the Vermont Constitution.” Id.

 Although Diaz was decided before Dickerson, the Diaz court explicitly stated that its decision did not depend on federal law, but rather “restfed] equally on an independently adequate State ground,” and is therefore still the law in New York. Diaz, 612 N.E.2d at 302 n.2.